Citation Nr: 1217712	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine and cervical spine.

2.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine and cervical spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine and cervical spine.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine and cervical spine.


REPRESENTATION

Veteran represented by:	James A. Vroman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran perfected an appeal to the Board, and the claims were certified for appellate review.  In May 2010, the Board denied the Veteran's service connection claims.  Subsequently, the Veteran appealed the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2011 Joint Motion for Remand (Joint Motion) and Court Order, the Board's May 2010 decision was vacated in as far as it pertained to the claims now on appeal.  These claims were then remanded to the Board for further development consistent with the directives in the October 2011 Joint Motion and are now back before the Board.

In the May 2010 Board decision, the Board remanded a claim of entitlement to service connection for plantar fasciitis in order for the RO to issue a statement of the case in response to the Veteran's submission of what appeared to be a June 2007 notice of disagreement.  As correctly observed by the RO, in August 2007, the Veteran clarified that the June 2007 submission was not intended to be a notice of disagreement regarding the issue of entitlement to service connection for plantar fasciitis.  As such, the RO determined that it was not required to issue a statement of the case addressing this claim.  Consequently, the issue of entitlement to service connection for plantar fasciitis is not pending before VA and, thus, no further action regarding this claim is required by VA.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: re-adjudication of the claims on appeal, to include consideration of evidence submitted following certification without a contemporaneous waiver of RO review; contemporaneous adjudication of the claims on appeal with other claims that are inextricably intertwined; and attempt to obtain additional evidence in accordance with an October 2011 Joint Motion.

Following the Board's May 2010 decision, the Veteran appealed the denial of her service connection claims to the Court.  During the pendency of that appeal, the Veteran submitted a variety of documents to VA.  The RO erroneously accepted one of these documents as a claim to "reopen" the issues of entitlement to service connection for radiculopathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, each to include as secondary to service-connected degenerative joint disease of the lumbosacral spine and cervical spine.  This acceptance was evidenced by the RO's response of issuing a Veteran Claims Assistance Act letter in September 2010 pertaining to the Veteran's claim to "reopen" these issues.  The Veteran's original December 2004 claims of entitlement to service connection for radiculopathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity are still pending before VA and are the subject of this remand.  As such, a claim to "reopen" these issues is not appropriate, and any further development as to the claim to "reopen" these issues must not be undertaken.

As mentioned above, following the Board's May 2010 decision, the Veteran submitted evidence in support of her service connection claims.  In February 2012, the Veteran submitted a "90-Day Letter Response Form" wherein she indicated that she did not wish to waive RO review of the evidence submitted subsequent to the certification of her appeal.  See 38 C.F.R. § 20.1304 (2011) (stating that any pertinent evidence submitted by the Veteran that is accepted by the Board must be referred to the RO unless this procedural right is waived or unless the Board determines that the benefit sought on appeal may be fully allowed without such referral).  Accordingly, she requested that her claims be remanded to the RO for re-adjudication, to include consideration of the newly submitted evidence.  As such, the Board finds that a remand is warranted in order for the RO to re-adjudicate the Veteran's claims, to include consideration of evidence submitted since the April 2008 supplemental statement of the case.

Additionally, in May 2011, the Veteran submitted a claim of entitlement to service connection for spinal stenosis, to include as secondary to her service-connected lumbar spine disability.  Entitlement to service connection for spinal stenosis was denied in an August 2009 rating decision.  Although the Veteran received notice of this decision that same month, she did not perfect an appeal.  Consequently, the August 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2011).  As such, the Board finds that the Veteran's May 2011 claim must be developed and adjudicated as a claim to reopen the issue of entitlement to service connection for spinal stenosis, to include as secondary to her service-connected lumbar spine disability.  

Further, in August 2011, the Veteran submitted a claim of entitlement to service connection for "a right-sided L5-S1 disc herniation," to include as secondary to her service-connected "degenerative disc disease."  

In February 2012, the Veteran submitted a statement wherein she requested that her service connection claims for bilateral upper extremity and bilateral lower extremity radiculopathy be remanded to the RO for contemporaneous adjudication with her May 2011 claim to reopen the issue of entitlement to service connection for spinal stenosis and her August 2011 claim of entitlement to service connection for an L5-S1 disc herniation.  In essence, based on a thorough review of the evidence of record submitted since the May 2010 Board decision, the Veteran contended that her bilateral upper extremity and bilateral lower extremity radiculopathy is/are etiologically related to her spinal stenosis and/or L5-S1 disc herniation.  Consequently, the Board finds that the claims are inextricably intertwined.  For this reason, the claim to reopen the issue of entitlement to service connection for spinal stenosis and the issue of entitlement to service connection for L5-S1 disc herniation must be resolved prior to or contemporaneously with the resolution of the service connection claims presently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

In October 2011, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting the Court to vacate the Board's May 2010 decision as it pertained to the  issues, and remand the case for development and re-adjudication in compliance with the directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development.  Specifically, the parties to the Joint Motion agreed that vacatur and remand was necessary because VA failed to satisfy its duty to assist the Veteran in obtaining pertinent evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this regard, the Veteran had been afforded a VA examination in November 2007, and in the examination report, the VA examiner noted that, attached thereto was a "copy of [Dr. H.'s] report to [Dr. V.] as well as [Dr. P.] in which there was concern for the diagnosis of primary muscle disease to which reference will be made subsequently."  Upon review of the Veteran's claims file, the parties to the Joint Motion found that Dr. H.'s report was not present and that the report "was not in VA's possession."  As such, vacatur and remand was necessary in order for VA to attempt to obtain this report and associate it with the Veteran's claims file.  Based on the above, the Board finds that a remand is necessary in order for the RO to attempted to obtain a Dr. H's report referenced in the November 2007 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to provide her an opportunity to submit or identify Dr. H's report to Dr. V. and Dr. P. that was apparently attached to the November 2007 VA examination report.  If the Veteran identifies the report and requests that VA attempt to obtain it, all attempts to secure the report must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified report, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the report the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that report; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After all of the appropriate notice and development has been completed with regard to the Veteran's application to reopen a claim for service connection for spinal stenosis, and with regard to the claim for service connection for L5-S1 herniated disc, both to include as secondary to her service-connected cervical and lumbar spine disabilities, the RO must adjudicate those claims contemporaneously with her claims for service connection for upper right extremity, upper left extremity, lower right extremity, and lower left extremity radiculopathy, to include as secondary to her service-connected cervical and lumbar spine disabilities.  In so doing, the RO must consider all of the evidence of record, including the evidence submitted by the Veteran subsequent to the April 2008 supplemental statement of the case.

The RO should also consider whether Veteran's claims for service connection for spinal stenosis and for L5-S1 herniated disc are actually claims for increased ratings in excess of those already granted for her service-connected cervical and lumbar spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3.  With respect to her claims of entitlement to service connection for upper right extremity, upper left extremity, lower right extremity, and lower left extremity radiculopathy, to include as secondary to her service-connected cervical and lumbar spine disabilities, if the benefit sought is not granted to the fullest extent, the Veteran and her representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is remitted to the Board for further review.

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

